DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on April 13, 2022 has been fully considered.  The rejection is made final.  Claims 1-2 and 4-11 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

To avoid any future 35 U.S.C. § 101 and 112 issues, Examiner recommends Applicant to change the statement “a computer programmed to generate” on line 4 claim 1 to “a computer comprising hardware processor and non-transitory medium programmed to generate”.  There is a support for this amendment in the specification paragraph [0109-0111].

Response to Amendment
Applicant’s arguments filed on April 13, 2022, with respect to the rejection(s) of claim(s) 1-2 and 4-11 under 35 U.S.C. § 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
The rejection of claims 1-11 under 35 USC § 112 in the previous office action has been withdrawn because of the amendment to the claims.
An objection to the Specification Title imposed in the previous office action has been withdrawn because of the amendment to the Specification Title.
	
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-11 have been considered but are moot in view of over Lewis et al. (US Patent No. 9,705,999 B1) and Malinowski et al. (US Patent No. 10,614,424 B1).


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 and 7-9 recites the limitation "the trust management unit"  in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the creation unit", “the update unit” and “the evaluation unit”  in lines, 3, 4 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Patent No. 9,705,999 B1, ‘Lewis’, hereafter) in view of Malinowski et al. (US Patent No. 10,614,424 B1, ‘Malinowski’, hereafter).

Regarding claim 1, Lewis teaches an information recommendation system comprising: 
a user interface that receives from a user a request for a recommendation, user-defined parameters, and a ranking criteria (the request processing component can employ the token received in the API call and the information stored or accessible to server platform relating the token to the user identity to identify the user identity associated with the API call. Request processing component can then direct recommendation engine to identify content related to the content item, Lewis, Col 9, lines 1-13.  The API call can request that information related to a content item and user identity be ranked based on popularity of the respective content items. According to this example, the API call can include a ranking parameter and a factor for which to base the ranking, Lewis, Col 10, lines 42-56); 
a first server programmed to create the information together with a history of creating the information and update the information together with a history of updating the information (Recommendation engine can then examine histories of these other users to identify a set of the content items that tend to be most commonly accessed and/or viewed by the respective users. The set of content items can further be normalized or ranked to account for respective popularity of the identified content items. … Recommendation engine can compare the similar viewing histories of the respective users and identify a subset of content items that are most viewed and/or most commonly viewed by the respective users having similar viewing histories. This subset of content items can then be normalized to remove content items the user has already viewed. The subset of content items can also be ranked, Lewis, Col 10, line 52 – Col 11, line 17);
a communication network through which the computer, the first server, and the second server communicate with each other (a content server via a network to receive information identifying content items, provided by the content server, that are related to a content item identified by the third party application and a user identified by the third party application. … API that allows third party applications to interface with a content provider via a network (e.g., the Internet) to exploit various features and functionalities provided by the content provider. In particular, the subject API defines a mechanism via which third party applications can request, from the content provider, information identifying and/or describing content items related to a another content item and a specific user, Lewis, Col 2, lines 24-52);
Lewis does not teach
a computer programmed to generate a plurality of alternatives for the recommendation based on information stored in the information recommendation system, the user-defined parameters, and the ranking criteria; 
a second server programmed to evaluate the information; and 
wherein the user interface displays the alternatives to the user and receives a request from the user for additional information about the alternatives, including a ranking, a life cycle event, and an evaluation contributing to the ranking.
However, Malinowski teaches
a computer programmed to generate a plurality of alternatives for the recommendation based on information stored in the information recommendation system, the user-defined parameters, and the ranking criteria (Event Creation Server 140 (which may sometimes be referred to herein as the “Quick Create Server”) may be configured to act as mixer of suggestions generated from different sources. For example, in accordance with at least one embodiment, the Suggestion Engine 150 of the Event Creation Server 140 may include Ranking & Mixing Module 155, which may be configured to determine relevant candidate suggestions and order (e.g., prioritize, rank, or otherwise organize) such suggestions based on one or more parameters, rules, etc. For example, Ranking & Mixing Module 155 may use data obtained (e.g., retrieved, received, etc.) from Location Suggestion Server 170, Event Title Suggestion Server 175 (which may be configured to store template event titles in one or more databases such as Event Titles Database 180), User Event History Database 190a, User Contacts Database 190b, or some combination thereof, to sort candidate suggestions according to, for example, type of suggestion (e.g., title, date/time, location, contact, etc.), strength of relevancy of the suggestion (e.g., which may be determined based on frequency of use by the particular user and/or other users), and/or any user preferences or settings configured by the user (e.g., only provide suggestions for event locations, do not provide contact suggestions, etc.), Malinowski, Col 7, lines 5-27, Figs. 6a-6f); 
a second server programmed to evaluate the information (The detected input from the user may be sent with a request for event data suggestions (208) to an Event Creation Server 240. The Event Creation Server 240 may, based on the received user input and request for suggestions (208), send a request for frequent event titles data (212) to Title Suggestion Server 275, send a request for location suggestions (214) to Location Suggestion Server 270, and send one or more requests for user contact data and/or event history data (216) to one or more User Data Sources 290. … In response to sending the requests (212), (214), and (216), the Event Creation Server 240 may receive frequent titles data (218) from Title Suggestion Server 275, one or more location suggestions (222) from Location Suggestion Server 270, and user contact and/or event history data (224) from one or more of the User Data Sources 290, Malinowski, Col 9, lines 37-51); and 
wherein the user interface displays the alternatives to the user and receives a request from the user for additional information about the alternatives, including a ranking, a life cycle event, and an evaluation contributing to the ranking (Malinowski, Col 11, lines 22-35 and Col 14, lines 21-33).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Lewis and Malinowski before him/her, to modify Lewis with the teaching of Malinowski’s assisted creation for time based events.  One would have been motivated to do so for the benefit of providing methods and systems for creating events in a calendar application by providing a user with a suggestion service for entering various details about the events (Malinowski, Abstract).
Regarding claim 11, although claim 11 directed to a method, it is similar in scope to claim 1.  The system steps of claim 1 substantially encompass the method recited in claim 11. Therefore; claim 11 is rejected for at least the same reason as claim 1 above.

Claims 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Patent No. 9,705,999 B1, ‘Lewis’, hereafter) in view of Malinowski et al. (US Patent No. 10,614,424 B1, ‘Malinowski’, hereafter) and further in view of Jahanbakhsh et al. (US Pub. No.2018/0336202 A1, hereafter ‘Jahanbakhsh’, hereafter, from IDS).

Regarding claim 2, Lewis and Malinowski do not further teaches the information recommendation system according to claim 1, wherein the trust management unit generates the alternatives of the information based on the perspective, and generates ranking of the criteria based on the alternatives.
	However, Jahanbakhsh further teaches the information recommendation system according to claim 1, wherein the trust management unit generates the alternatives of the information based on the perspective, and generates ranking of the criteria based on the alternatives (Jahanbakhsh, See [0027]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Lewis, Malinowski and Jahanbakhsh before him/her, to modify Lewis with the teaching of Jahanbakhsh’s system and method to represent documents for search in graph.  One would have been motivated to do so for the benefit of storing connections between first objects to be searched and second objects that provide data for calculating relevance of the first object (Jahanbakhsh, Abstract and [0005]).
Regarding claim 4, Lewis as modified further teaches the information recommendation system according to claim 1, wherein the creation unit adds a signature to the information when generating the information, the update unit adds a signature to the information when updating the information, and the evaluation unit adds a signature to the information when evaluating the information (Jahanbakhsh, See [0007]-[0009]). 	Regarding claim 5, Lewis as modified further teaches the information recommendation system according to claim 1, further comprising an archive unit that archives the information together with a history of archive of the information (Jahanbakhsh, See [0037]-[0059]). 
Regarding claim 6, Lewis as modified further teaches the information recommendation system according to claim 5, wherein the archive unit adds a signature to the information when archiving the information (Jahanbakhsh, See [0008]). 
Regarding claim 7, Lewis as modified further teaches the information recommendation system according to claim 1, wherein the trust management unit manages the information together with the history and the evaluation (Jahanbakhsh, See [0140]-[0141] and Figure 1). 
Regarding claim 8, Lewis as modified further teaches the information recommendation system according to claim 7, wherein the trust management unit manages the information as a distributed ledger (Jahanbakhsh, See [0136]-[0141]). 
Regarding claim 9, Lewis as modified further teaches the information recommendation system according to claim 1, wherein the trust management unit generates the alternatives of the information based on multi-criteria decision making (Jahanbakhsh, See [0140]-[0141]. 
Regarding claim 10, Lewis as modified further teaches the information recommendation system according to claim 1, wherein the history has a graph structure (Jahanbakhsh, See [0037]-[0059]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168